UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4938
JULIAN DEMONT PACE,
              Defendant-Appellant.
                                       
          Appeal from the United States District Court
   for the Northern District of West Virginia, at Martinsburg.
Richard L. Williams, Senior District Judge, sitting by designation.
                           (CR-02-33)

                      Submitted: June 30, 2004

                       Decided: July 29, 2004

      Before WIDENER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Brian J. Kornbrath, Federal Public Defender, Clarksburg, West Vir-
ginia, for Appellant. Thomas E. Johnston, United States Attorney,
Thomas O. Mucklow, Assistant United States Attorney, Martinsburg,
West Virginia, for Appellee.
2                      UNITED STATES v. PACE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Julian Demont Pace appeals his jury convictions and resulting 262-
month sentence for conspiracy to possess with intent to distribute in
excess of fifty grams of crack cocaine and distribution of .36 grams
of crack cocaine. Because we conclude there was sufficient evidence
to support his conspiracy conviction and because we find no abuse of
discretion in the court’s jury instructions, we affirm.

   Pace and a co-defendant ("Rosario") sold $100 worth of crack
cocaine to a confidential informant ("Stratton"); analysis found the
drug weight was .36 grams. Members of a state drug task force drove
Stratton to Centre Street, a known drug trafficking area in Martins-
burg, West Virginia, and monitored him by visual, audio, and video
surveillance. Pace and Rosario soon arrived and approached Stratton.

  Stratton had purchased cocaine from Rosario before but did not
know Pace. On prior drug buys with Stratton, Rosario went some-
where else to get the drugs and then returned to make the delivery.
Before giving Rosario and Pace a ride, Stratton informed them that
he wanted to purchase crack cocaine, they stated they could help him,
and asked him to drive to Race Street. Pace, who was walking with
a bicycle, put his bike in the bed of Stratton’s truck.

   When they arrived at Boyd Avenue and Race Street, Stratton
parked, and Pace retrieved his bike and left the area. Rosario
remained, and the two discussed the crack cocaine; Rosario assured
Stratton that the drug would be of good quality and that Pace would
return. Pace eventually returned, and the three got back in the truck
and returned to Centre Street. En route, Pace gave the crack to Rosa-
rio, who handed it to Stratton. Stratton asked Pace if it was $100
worth, and after he assured him it was, Stratton gave money to Rosa-
rio. Stratton drove the two back to Centre Street and dropped them
                        UNITED STATES v. PACE                          3
off. In addition to Rosario, the Government presented testimony from
other drug users who frequented the Centre Street area to purchase
drugs. All three testified to Pace’s involvement in drug trafficking in
that area.

  During the voir dire at trial, the court stated to the jury:

      Also, under our system a defendant is never under any
    obligation to put on any evidence at all. Should Mr. Pace
    and his lawyer make the tactical decision that they will not
    put on any evidence in this case, would any of you be preju-
    diced against him because he made that decision? I take it
    your silence is a negative answer.

(JA Vol. I at 30). Pace did not object to this statement. Pace did not
put on any evidence after the Government presented its case. The
court and counsel then discussed the jury instructions. There was no
discussion concerning the defense’s previously submitted instruction
that no adverse inference should be drawn from Pace’s failure to tes-
tify.

  After closing arguments, the court instructed the jury:

       You are not to draw any inferences adverse to the defen-
    dant because of the fact that he made the executive decision
    along with his lawyer not to put on any evidence.

(JA Vol. II 227-28). Pace did not immediately object to this instruc-
tion. After the jury retired, there was further discussion about the jury
instructions between the court and counsel. The parties agreed that the
court had inadvertently misstated the quantity of crack cocaine
involved in the distribution count, and the court corrected the error
after returning the jury to the courtroom. After the court solicited fur-
ther objections, defense counsel then voiced his concern that the
court’s instruction that "the defendant made an executive decision not
to present evidence" did not "distinguish between calling other wit-
nesses and [Appellant’s] fifth amendment right not to testify." The
defense noted its proposed instruction, which the court did not give,
referred to the defendant’s "right not to testify versus presenting evi-
dence." The court rejected the defense’s concern.
4                       UNITED STATES v. PACE
   A defendant challenging the sufficiency of the evidence faces a
heavy burden. See United States v. Beidler, 110 F.3d 1064, 1067 (4th
Cir. 1997). "[A]n appellate court’s reversal of a conviction on
grounds of insufficiency of evidence should be ‘confined to cases
where the prosecution’s failure is clear.’" United States v. Jones, 735
F.2d 785, 791 (4th Cir. 1984) (quoting Burks v. United States, 437
U.S. 1, 17 (1978)). In reviewing a sufficiency challenge, "[t]he verdict
of a jury must be sustained if there is substantial evidence, taking the
view most favorable to the Government, to support it." Glasser v.
United States, 315 U.S. 60, 80 (1942). This Court "ha[s] defined ‘sub-
stantial evidence,’ in the context of a criminal action, as that evidence
which ‘a reasonable finder of fact could accept as adequate and suffi-
cient to support a conclusion of a defendant’s guilt beyond a reason-
able doubt.’" United States v. Newsome, 322 F.3d 328, 333 (4th Cir.
2003) (quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir.
1996) (en banc)).

   In evaluating the sufficiency of the evidence, this Court does not
"weigh the evidence or review the credibility of the witnesses."
United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997). Where the
evidence supports differing reasonable interpretations, the jury will
decide which interpretation to believe. Id. Furthermore, "[t]he
Supreme Court has admonished that we not examine evidence in a
piecemeal fashion, but consider it in cumulative context." Burgos, 94
F.3d at 863 (citations omitted). "The focus of appellate review, there-
fore, of the sufficiency of evidence to support a conviction is on the
complete picture, viewed in context and in the light most favorable
to the Government, that all of the evidence portrayed." Id.

   Pace asserts the evidence was insufficient to support the jury con-
viction for conspiracy. In order to establish Pace participated in a drug
conspiracy, the Government must prove: (1) an agreement with
another person to violate the law; (2) knowledge of the essential
objectives of the conspiracy; (3) knowing and voluntary involvement;
and interdependence among the alleged conspirators. United States v.
Stewart, 256 F.3d 231, 250 (4th Cir. 2001). Construing the evidence
in the light most favorable to the Government, the evidence was suffi-
cient to support Pace’s conviction because it established Pace was
involved in a loosely knit group of neighborhood drug dealers in the
area around Centre Street in Martinsburg, West Virginia. Testimony
                         UNITED STATES v. PACE                          5
established this area was a known drug trafficking area where runners
would loiter waiting for crack purchasers to approach. The runners
would find out how much the purchaser wanted and would then go
to a dealer to get it. The dealer sources were sometimes in other
nearby areas where the parties would go to complete the transaction.
There was also sufficient testimony to establish that the conspiracy in
which Pace participated involved five to fifty grams of crack.

   Pace next asserts that the district court’s instruction to the jury as
to his right not to testify at trial was inaccurate and misleading and
that the court’s refusal to give his requested instruction on the subject
was error. This Court "reviews jury instructions in their entirety and
as part of the whole trial;" the inquiry is "whether the court ade-
quately instructed the jury on the elements of the offense and the
accused’s defenses." United States v. Bostian, 59 F.3d 474, 480 (4th
Cir. 1995) (internal quotation marks and citation omitted). Refusal to
grant a requested instruction only constitutes "reversible error if the
instruction (1) was correct; (2) was not substantially covered by the
court’s charge to the jury; and (3) dealt with some point so important
that failure to give the requested instruction seriously impaired the
defendant’s ability to conduct his defense." United States v. Patter-
son, 150 F.3d 382, 388 (4th Cir. 1998). This Court reviews a district
court’s decision of whether to give a jury instruction and the content
of an instruction for abuse of discretion. See United States v. Abbas,
74 F.3d 506, 513 (4th Cir. 1996). A district court abuses its discretion
when it fails or refuses to exercise its discretion or when its exercise
of discretion is flawed by an erroneous legal or factual premise.
James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

   Pace takes issue with the language the trial court used in giving its
"no adverse inference" instruction. Particularly, he complains about
the court’s reference to a decision "not to put on any evidence" rather
than stating he had "decided not to testify." Pace also complains about
reference to a "tactical" or "executive" decision not to put on evidence
and that such a decision was made "with his lawyer."

   The district court adequately addressed Pace’s failure to testify dur-
ing voir dire and in its instructions at the conclusion of trial. There-
fore, the court clearly did not refuse to exercise its discretion. Neither
was the court’s decision flawed by an erroneous legal or factual prem-
6                       UNITED STATES v. PACE
ise. The instructions that the court gave were sufficient to address
Pace’s concerns. The court’s comments prior to voir dire and at the
conclusion of the trial were a fair, accurate, and complete statement
of the law. The import of the court’s comments at voir dire and in
instructing the jury was that Pace was not required to present any evi-
dence at all and that his decision not to could not be used against him.
Therefore, the district court did not abuse its discretion either in
declining to give the "no adverse inference" instruction Pace offered
or in giving its own instructions on the subject.

   For these reasons, we affirm Pace’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
of the parties are adequately presented in the materials before the
Court and argument would not aid the decisional process.

                                                           AFFIRMED